DETAILED ACTION

   Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 02, 2020 and February 15, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale, or otherwise available to the public before the effective filing date of the claimed 
invention.

5.	Claims 1-14, 16-30 and 32-40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hing et al. Pub. No: US 2012/0044342 A1 (Hereinafter “Hing”).

Regarding Claim 1, Hing discloses a method of acquiring high-resolution images of a biological sample with a slide scanning device (see paragraph [0024]), the method comprising: 
displaying a plurality of non-overlapping placeholders, each placeholder corresponding to a slide position of a slide tray inserted in the slide scanning device (see fig.10 and paragraph [0072]), wherein each placeholder has a first portion adapted to convey image data, and a second portion adapted to convey one or more data fields (see fig.10 and paragraph [0072]); 
populating the second portion of each of the plurality of non-overlapping placeholders with at least scanning operation status information (see paragraphs [0032] and  [0086]);
 populating the first portion of at least one of the plurality of non-overlapping placeholders with a preview scan image of the biological sample located at a corresponding slide position of the slide tray (see paragraph [0072]); and 
generating at least one high resolution scanned image based on received input signals corresponding to one or more selected user interface elements (see paragraphs [0090]-[0091]).

 	Regarding Claim 2, Hing further discloses wherein the preview scan image is a thumbnail image (see paragraph [0056]).

Regarding Claim 3, Hing further discloses wherein the at least one high resolution scanned image is generated based on received input signals corresponding 

 Regarding Claim 4, Hing further discloses wherein the one or more selected user configurable scanning settings comprise (i) adjustments to a pre-computed area of interest (see paragraphs [0090]-[0091]); and (ii) configurable scanning parameters (see paragraphs [0090]-[0091]).

 Regarding Claim 5, Hing further discloses wherein the adjustments to a pre-computed area of interest include at least one of resizing an area of interest, repositioning an area of interest, repositioning a focus point, creating a new area of interest, and deleting an area of interest (see paragraph [0052]).

Regarding Claim 6, Hing further discloses wherein the configurable scanning parameters include at least one of a focus method, an AOI detection method, a magnification, a number of focus layers, and a spacing of focus layers (see paragraph [0052]).

Regarding Claim 7, Hing further discloses wherein the configurable scanning parameters further include label anonymization (see paragraphs [0076] and  [0096]).

Regarding Claim 8, Hing further discloses wherein both scanning operation status information and initial scanning parameters are displayed in the second portion of the plurality of non-overlapping placeholders (see paragraphs [0072] and [0075]).



Regarding Claim 10, Hing further discloses wherein the preview scan image populated into the first portion of the at least one of the plurality of non-overlapping placeholders is automatically generated, and wherein the automatically generated preview scan image is acquired using pre-programmed scanning settings (see paragraphs [0066] and [0093]).

Regarding Claim 11, Hing further discloses wherein the pre-programmed scanning settings include at least one of a focus method and an area of interest detection method (see paragraphs [0052] and [0056]).

Regarding Claim 12, Hing further discloses wherein the scanning operation status information includes at least one of alphanumeric indications, animations, and colored indicia  (see paragraph [0077] and table below the paragraph).

Regarding Claim 13, Hing further discloses wherein the slide scanning device includes an exterior panel having a plurality of status indicator lights, each status indicator light corresponding to one of the plurality of non-overlapping placeholders, and wherein the colored indicia displayed for any individual placeholder of the plurality of non-overlapping placeholders substantially matches a color of a corresponding individual status indicator light (see paragraph [0023]).

Regarding Claim 14, Hing further discloses further comprising automatically recognizing slide label information and populating the recognized slide label information into one or more metadata fields (see paragraph [0059]).

Regarding Claim 16, Hing further discloses further comprising evaluating whether the preview scan image within the at least one of the plurality of non-overlapping placeholders meets predetermined criteria, wherein the evaluation of the preview scan image comprises reviewing at least one magnified portion of the preview scan image for focus quality or image contrast (see paragraph [0080]).

Regarding Claim 17, Hing further discloses further comprising displaying a superimposed window including a rendering of a magnified portion of the preview scan image populated into the first portion of the at least one of the plurality of non-overlapping placeholders (see paragraphs [0041] and [0052]).
Regarding Claim 18, Hing further discloses wherein the rendering of the magnified portion of the preview scan image corresponds to an image area selected with an input device (see paragraph [0052]).

Regarding Claim 19, Hing further discloses superimposing an area of interest over the preview scan image populated into the first portion of the at least one of the plurality of non-overlapping placeholders (see paragraph [0052]).

Regarding Claim 20, Hing further discloses wherein each of the non-overlapping plurality of placeholders are sequentially populated with preview scan images of the 

Regarding Claim 21, Hing further discloses receiving a slide tray insertion signal, the slide tray insertion signal including an indication of a number of slide positions within the slide tray, and wherein a number of the plurality of non-overlapping placeholders to be displayed is determined based on the indicated number of slide positions (see paragraph [0070]).

Regarding Claim 22, Hing discloses a system for generating high-resolution image scans (see fig.1 and paragraph [0019]), the system comprising: (i) one or more processors (see fig.1 and paragraph [0019]), and (ii) one or more memories coupled to the one or more processors (see fig.1 and paragraph [0019]), the one or more memories to store computer-executable instructions that, when executed by the one or more processors (see paragraph [0064]), cause the system to perform operations comprising: 
displaying a representation of a slide tray having a plurality of slide positions on a display device (see fig.10 and paragraph [0072]), wherein the representation includes a plurality of placeholders, each placeholder corresponding to one of the plurality of slide positions (see paragraph [0093]); 
populating each of the plurality of placeholders with scanning operation status information received from a scanning device (see paragraphs [0032] and  [0086]);
 sequentially populating each of the placeholders with scanned images of biological samples received from the scanning device (see paragraph [0072]); and 


Regarding Claim 23, Hing further discloses displaying a magnified portion of at least one of the scanned images (see paragraphs [0056]-[0057]).

Regarding Claim 24, Hing further discloses wherein the magnified portion is displayed in a superimposed viewer window (see paragraphs [0056]-[0057]).

Regarding Claim 25, Hing further discloses wherein the one or more selected user configurable scanning settings comprise (i) adjustments to a pre-computed area of interest (see paragraphs [0090]-[0091]); and (ii) configurable scanning parameters (see paragraphs [0090]-[0091]).

Regarding Claim 26, Hing further discloses wherein the adjustments to a pre-computed area of interest include at least one of resizing an area of interest, repositioning an area of interest, repositioning a focus point, creating a new area of interest, and deleting an area of interest  (see paragraph [0052]).

Regarding Claim 27, Hing further discloses wherein the configurable scanning parameters include a focus method, an AOI detection method, a magnification, a number of focus layers, and a spacing of focus layers  (see paragraph [0052]).



Regarding Claim 29, Hing further discloses wherein the scanning device includes an exterior panel having a plurality of status indicator lights, each status indicator light corresponding to one of the plurality of placeholders, and wherein the colored indicia displayed for any individual placeholder of the plurality of placeholders substantially matches a color of a corresponding individual status indicator light (see paragraph [0023]).

Regarding Claim 30, Hing further discloses automatically recognizing slide label information within the scanned images and populating the slide label information into one or more metadata fields (see paragraph [0059]).

 	Regarding Claim 32,  the claim is directed toward embody the method of claim 1 in  a “non-transitory computer-readable medium” so that the instructions could be automatically performed by a processor.
	
Regarding Claim 33,  the claim is directed toward embody the method of claim 3 in  a “non-transitory computer-readable medium” so that the instructions could be automatically performed by a processor.

Regarding Claim 34, Hing further discloses wherein instructions are provided to automatically initiate a scanning operation upon insertion of the slide tray into the slide scanning device (see paragraph [0066]).

Regarding Claim 35, Hing further discloses wherein the automatically initiated scanning operation utilizes preset scanning settings (see paragraph [0066]).

Regarding Claim 36, the claim is directed toward embody the method of claim 16 in  a “non-transitory computer-readable medium” so that the instructions could be automatically performed by a processor.

Regarding Claim 37, Hing discloses method of acquiring a high-resolution scan of a biological sample disposed on a substrate with a scanning device  (see paragraph [0024]), the method comprising:
 receiving, on a graphical user interface, a first user input corresponding to user configurable scanning settings (see fig.9 and paragraph [0067]); 
receiving, on a graphical user interface, a second user input to initiate scanning based on the first user input corresponding to the user configurable scanning settings (see fig.9 and paragraph [0068]); and displaying, on the graphical user interface, at least a visualization of one or more placeholders populated with one or more of (i) scanning operation status information, (ii) image data, and/or (iii) at least a portion of the user configurable scanning settings (see fig.10 and paragraphs [0072]-[0074]).

Regarding Claim 38, Hing further discloses receiving a third user input to store the image data (see paragraph [0082]).

Regarding Claim 39, Hing further discloses wherein the storing of the image data further comprises generating a high-resolution scan of the image data prior to storage (see paragraph [0089]).

Regarding Claim 40, Hing further discloses receiving a fourth user input to rescan image data based on a revised series of user inputs corresponding to user configurable scanning settings (see paragraph [0090]).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hing et al. Pub. No: US 2012/0044342 A1 (Hereinafter “Hing”) in view of Qian et al. Pub. No: US 2016/0041733 A1 (Hereinafter “Qian”).

Regarding Claim 15, Hing discloses the method as discussed in the rejection of claim 14. 
Hing fails to explicitly disclose:
 	

In analogous art, Qian teaches:
wherein the one or more metadata fields are DICOM attributes (see paragraph [0037]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Hing with the 

teaching as taught by Qian in order to analyze the content of the medical image data 

based on segmenting an anatomical structure and/or lesion in the medical image data, 

thereby further increasing the convenience for the user when studying the image data.


Regarding Claim 31, the claim is being analyzed with respect to the discussion being made in the rejection of claim 15.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424


/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424